Citation Nr: 0840483	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  99-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service-connection for residuals of 
gunshot or shrapnel wounds to the shoulders and legs.

2.  Entitlement to service-connection for bilateral knee 
disabilities.

3.  Entitlement to an increased evaluation for residuals of 
gunshot wounds to the neck, involving muscle group XXIII, 
currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from August 1944 to August 
1945.  The veteran's service personnel records, including his 
corrected report of discharge, reflect that he was awarded 
the Purple Heart medal for wounds sustained in action, the 
Combat Infantryman Badge, and the Bronze Star medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 1998 and 
in October 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

This case was previously before the Board in April 2001, and 
again in February 2005, when other issues on appeal were 
adjudicated and the remaining issues on appeal were remanded 
for further development, and to address due process concerns.  
The case is now again before the Board.

In January 2008, while the matter was on remand status, the 
RO granted service-connection for cervical myelopathy of both 
lower extremities and assigned 20 percent ratings per leg.  
This does not fully remove the question of whether there are 
residuals of a gunshot wound to the legs from appellate 
status, as this grant is for a neurological manifestation of 
the cervical spine disorder.  

The appeal of the issue of entitlement to an increased rating 
for the cervical spine disorder is REMANDED to the Agency of 
Original Jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  Competent medical evidence reflects that the veteran has 
no disability of the bilateral shoulders that can be 
attributed to a gunshot or shrapnel wound in service; his 
shoulders are considered normal for his age.

2.  Competent medical evidence reflects that the veteran has 
no disability of the legs that can be attributed to a gunshot 
or shrapnel wound in service; all current manifestations 
regarding his legs are already attributed to other service-
connected conditions.  

3.  The evidence is in relative equipoise as to whether the 
veteran's bilateral knee disorder is the result of combat 
related incidents that took place in service.    


CONCLUSIONS OF LAW

1.  Disorders of the shoulders and legs were not incurred in 
or aggravated by active military service, nor may they be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).

2.  Resolving all reasonable doubt in favor of the veteran, a 
bilateral knee disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 1154(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159. 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, the veteran's claim on appeal was 
received in March 1998.  The RO adjudicated it in October 
1998.  In this case, the VA's duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter(s) 
sent to the appellant on November 2003.  Additional notice 
was sent in March 2005 and June 2005.  The veteran was 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claim.  The duty to assist letter notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in January 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Attempts were made to obtain 
additional service-related records in accordance with the 
Board's remand instructions issued in February 2005 and a 
December 2005 response to a PIES request indicated that the 
veteran's records were destroyed by fire and suggested 
morning reports be obtained.  Thereafter, alternate records 
were obtained in May 2006 along with a remark from a request 
for records indicating that no morning reports pertaining to 
the veteran were located other than the alternate health 
documents forwarded.  Thus it appears that all attempts have 
been made to obtain available service records.  Furthermore, 
VA and private medical records were obtained and associated 
with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examinations of September 2006 
which included examination of the veteran where deemed 
necessary by the examiner and review of the claims file.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  There is no 
prejudice to the veteran where for the issue being granted, 
service connection for his knees, the initial rating and 
effective date will be addressed by the RO when it implements 
this grant, and the remaining issues are being denied.  

II.  Service Connection

The veteran contends he is entitled to service-connection for 
disorders of his knees, shoulders and legs as due to combat-
related service wherein he sustained a shrapnel wound to his 
neck.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis, is manifest 
to a compensable degree within a year of discharge, there is 
a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

An August 1944 induction examination revealed a normal 
musculoskeletal system.  Service treatment records reveal 
that the veteran was hospitalized following a blast injury in 
May 1945, after which he was disoriented with memory 
impairment.  In addition to psychiatric symptoms which 
included amnesiac interval during combat, confusion and 
disorientation, he also had gait disturbance.  Initially he 
was said to have no wounds and X-rays of the spine were 
taken.  He continued treatment in June 1945 for psychiatric 
symptoms associated with the blast injury and was noted again 
to walk with a loose, shambling, unsteady gait and had 
considerable lapses of memory about what happened to him in 
service.  In July 1945 he was noted on physical examination 
to have a small wound scar on his neck at C3, with slight 
surrounding redness of the skin, with no tenderness or 
induration.  There was no stiffness, but he was tender to 
palpation over C7.  His bones and joints were otherwise shown 
to have no loss of motion.  His muscular system showed no 
atrophy or dystrophy.  Another record from July 1945 gave the 
previous personal history of a wound on the left neck 
posteriorly in May 1945, with no other injuries reported.  In 
August 1945 the veteran's history was reviewed and X-rays 
were taken of his ankles.  He gave a history of fracturing 
his foot during basic training and of having jumped off a 20 
foot cliff in combat and of having his ankle taped.  X-ray 
study did not reveal any fractures of the ankle or foot.  No 
mention of the knees was made in the service treatment 
records.

The veteran's service personnel records are noted to have 
been corrected to show a Purple Heart was awarded for a wound 
on his neck and concussion.  A photocopied record which 
appears to have been an early claim for benefits also gives a 
history of treatment in service, and gives a history of the 
veteran having entered the 1st Field Hospital on May 14, 
1945, then being transferred to numerous other hospitals and 
treated to discharge for arthritis, malaria, jungle rot and 
nervousness.

In May 1946 the veteran was treated following a motor vehicle 
accident and underwent surgery of open reduction of a 
fractured right patella.  Other injuries reported included 
laceration of the left knee and thigh and fractured skull in 
the left frontal region.  He was assessed with simple 
comminuted fracture patella, right knee, skull fracture 
frontal, multiple lacerations left knee, cicatrix multiple 
posterior of neck left side following gunshot wound.  An 
examination by neuropsychiatry also dated in May 1946 noted 
the history of the automobile crash with a comminuted 
fracture of the right knee, but also noted that X-ray was 
interpreted to show an old injury.  The psychiatry examiner 
opined that it was a recent injury.  Another May 1946 record 
noted a history of gunshot wound to the neck in service in 
May 1945 with a shell concussion which affected his nerves in 
the back, legs and right side.  He was also noted to have a 
present injury to his knees.  He underwent surgery in 
December 1946 to remove patella fragments from the right 
knee.  X-rays from May 1947 revealed that the patella had 
been operatively removed from the right knee, with several 
small calcifications noted in the patellar tendon region but 
no bony or articular abnormality.  The cervical spine X-ray 
showed no definite bony articular abnormality.  
Intervertebral joint spaces were normal. 

The report of a May 1947 VA orthopedic examination noted the 
history of a neck wound in May 1945 with continued complaints 
of pain and stiffness in his neck and treatment for it about 
every 3 or 4 months.  There was also a history of his having 
been in a car wreck since discharge wherein he fractured his 
right patella and injured his right knee.  He also fractured 
his skull in the frontal region.  Regarding his knees he had 
complaints of ongoing problems with pain and swelling.  He 
also reported pains in both legs like needles requiring him 
to rest for a while.  He reported having the right knee go 
out of place.  A history of right patella removal in the VA 
hospital in December was noted after it had been found that 
fragments were not in apposition.  He was noted to have been 
on crutches after this until 2 months ago.  He still walked 
with a limp.  

The physical examination noted him to walk with a limp 
favoring his right leg.  He was noted to have a few 
superficial scars over the neck, none of which measured over 
a half inch and were neither depressed or adherent.  He 
complained of some discomfort on pressure of the neck 
muscles.  His right knee had an elliptical incision which was 
well healed and nonadherent and a more recent vertical 
incision along the medial aspect of the right knee about 3 
inches in length and still red in color.  The left knee had 
an L-shaped incision over the left patella which was well 
healed and somewhat symptomatic and it was nonadherent.  He 
complained of extreme tenderness about the right knee and the 
patella was not palpable.  Satisfactory examination of the 
right knee could not be done due to extreme tenderness and 
the right knee was noted to be wrapped in an ace bandage.  
The left knee was somewhat tender but it was not marked and 
there appeared to be no swelling.  There was no limitation of 
motion in the left knee, but could not actively flex his 
right knee.  He was noted to try and carry his weight on his 
left knee.  He had a decided limp favoring the right leg.  He 
also had a stocking type hyperesthesia of the right leg from 
the lower 1/3 of the thigh to the foot.  The diagnosis 
included scars, left knee 2 in number, well-healed, 
nonadherent and symptomatic and scars of operation right 
knee, 2 in number well-healed, nonadherent, symptomatic.

Service-connection was granted for wounds to the neck 
involving muscle group XXIII, moderately severe in combat in 
July 1947.  An initial 20 percent rating was assigned.  

A May 1960 VA orthopedic examination stated that there were 
no service treatment records showing treatment for a missile 
wound to the neck and also gave no findings on the knees, 
legs or shoulders.  The rest of the examination focused on 
the neck scar.

VA treatment records from 1993 through 1994 reveal that in 
July 1993 he was seen for a knot on the left shoulder blade 
with physical examination showing a tender spot at the 
trapezius.  The assessment was myositis.  In 1994 he was 
repeatedly seen for progressively worsening right knee 
symptoms, with severe pain resulting in falls in July and 
August 1994.  Also in July 1994 he was said to have severe 
degenerative joint disease of the right knee and was referred 
for consideration of total knee replacement.  There was a 
history of bilateral knee injury said to have happened in 
World War II.  He had pain in both knees and difficulty 
walking and was assessed with advanced patellofemoral 
arthritis.

VA treatment records from 1997 to 1998 mostly address other 
medical problems than those presently on appeal, but do 
include notations of the veteran having degenerative joint 
disease of his knees, and he again was noted to have slipped 
and fallen in December 1997 when his legs gave out.  He was 
noted to have fallen again in June 1998 with his knee 
degenerative joint disease noted.  In June 1998 he was seen 
for complaints of right arm tingling and numbness and his 
neck was noted to have a decreased range of motion and also 
at the right trapezius.  Later the same month he reported 
that his symptoms of shoulder pain improved.  

The report of an August 1998 VA orthopedic examination 
addressed the history of gunshot wound to the neck during 
combat.  He was noted to have been treated at McClusky 
Hospital, now known as Temple VA hospital following this 
injury.  He was noted to have been discharged with weakness 
in both legs and left the hospital with a cane, walker, and 
crutches.  He gradually regained partial strength in his legs 
and continued to use these assistive devices for several 
years.  He was noted to have had surgery to the left knee for 
fracture of the patella in the 1960's.  He reported his legs 
were weak and that he fell fracturing the patella.  This took 
place several years post service.  On the right knee the 
veteran he reported three surgeries with the first one he 
thought was to remove a piece of shrapnel.  The second one 
was to remove the patella, and the third one was total knee 
replacement 2 years ago.  His present complaints were 
decreased strength in both legs, chronically as well as some 
pain in the left knee during weather changes.  He took Motrin 
for this.  He also gave a history of skull fracture in a fall 
during college when he was running to try and straighten his 
legs.  He indicated that he fell due to weakness in his legs 
and fractured his skull.   

Physical examination revealed a semicircular scar on the left 
knee and another scar on the left leg due to stripping a vein 
for a coronary bypass graft. He had 4 scars on his right 
knee, 3 vertical and 1 horizontal secondary to previous 
surgery.  His left knee had a well healed post surgery scar 
with no tenderness and a normal range of motion from 0 to 140 
degrees with no pain or stiffness.  The left knee had some 
laxity over the lateral compartment.  The right knee status 
post total knee arthroplasty showed a flexion of 80 degrees 
but normal extension.  His joint was stable.  His strength in 
both lower extremities was decreased.  Neurologically he had 
normal gait, stance and coordination, with deep tendon 
reflexes normal and patella and Achilles tendon.  He had 
normal sensation.  His cervical spine was also examined.  
Previous X-rays were reviewed and noted to show findings of 
degenerative joint disease and degenerative disc disease at 
the cervical spine, as well as some degenerative changes at 
the left knee patella.  

The diagnoses included status post gunshot wound to the 
muscles of the neck, asymptomatic but with residual 
neurological deficit-weakness of the legs.  Also diagnosed 
was degenerative disc disease and degenerative joint disease 
of the cervical spine; status post surgical absence of right 
patella, status post total knee replacement, and left knee 
degenerative joint disease.  

The examiner further opined that the veteran's service-
connected disabilities were status post gunshot wound in the 
neck muscles causing neurologic weakness of both legs.  
Nonservice-connected disabilities included absence of right 
patella, status post total knee replacement, degenerative 
joint disease and status post injury of the left knee, which 
were all secondary aggravating factors to the veteran's 
disability.  The examiner opined that these conditions were 
secondary to the veteran's leg weakness from his neck injury.  

VA treatment records from September 1998 through March 1999 
reflect treatment for other complaints besides the ones on 
appeal, including a carpal tunnel syndrome of the right hand 
for which he had surgery around February 1999.  In July 1999 
he was noted to have multiple medical problems including 
degenerative joint disease and also had an area of left shin 
sensitivity with examination revealing this to have been the 
area where he had a venous graft removal for coronary artery 
bypass graft (CABG) in 1997.  The impression was left lower 
extremity swelling with chronic stasis status post graft 
removal for CABG.  He also had diabetes mellitus.  In August 
1999 he was treated for a small bump on the back of his neck 
with swelling and pain diagnosed as folliculitis.  

Ongoing knee problems continued to be reported in the VA 
treatment records with a referral to physical therapy (PT) in 
October 1999 for a cane due to right knee pain, which 
affected his gait.  The knee continued to cause him problems 
with falls as reported in February 2000.  An August 2000 
orthopedic followup revealed he was seen for followup of 
right total knee replacement (TKA) and was pleased with the 
result.  He had degenerative joint disease of the left knee 
which continued to bother him.  He was assessed with stable 
TKA right and degenerative joint disease  left knee primarily 
patellofemoral.  

The report of a November 2001 VA orthopedic examination for 
his cervical spine revealed the veteran to arrive via 
wheelchair because he stated that if he tries to walk too far 
within the clinic he fatigues.  He reported getting weak if 
he walks short distances.  He reported his knees hurt also.  
He was also noted to have a history significant for a 
quadruple heart bypass in 1995 and a bilateral knee 
replacement in the past.  Most recently he had a right total 
knee arthroplasty in April 1996.  He also had other medical 
problems unrelated to his current problem being examined.  He 
reported having a gunshot wound or shrapnel to his neck from 
combat against the Japanese during World War II.  He did not 
remember the period from around 1945 well.  Physical 
examination of all extremities showed no evidence of 
hyperreflexia and he had 1+ reflexes throughout.  He had 160 
degrees elevation in both shoulders.  Motor examination of 
all extremities was intact.  He was able to place his hands 
behind his back and behind his head.  He reported that his 
right thumb, index and middle fingers go to sleep on him when 
writing.  He had a positive Phalen's test on the right and 
negative Tinel's over the median nerve of the right wrist.  
He was able to open and close his fingers of his hands 
bilaterally.  

The diagnoses concerned his cervical spine disorder and other 
problems involving his hand including possible carpal tunnel 
syndrome.  There was no diagnosis regarding his claimed 
shoulder, knee or leg disorders.

VA treatment records from 2002 to 2003 mostly address other 
major medical problems besides those currently on appeal.  
However they continued to document degenerative joint 
disease.  In October 2002 he was noted to complain of 
discomfort of his right shoulder on certain movements which 
his son planned to treat with over the counter medications.  
His right shoulder was slightly restricted in motion due to 
pain and the impression was degenerative joint disease with 
probable bursitis right shoulder.  Also in the same month he 
had complaints of his legs hurting with no diagnosis made.  
In December 2003 he was followed up for other major medical 
problems and examination revealed no significant findings 
regarding the cervical spine, no leg edema, range of motion 
of both shoulders restricted to 110 degrees with no swelling 
and with motor strength equal.  The impression was DJD both 
shoulders treated with glucosamine.  

A December 2003 podiatry followup for diabetic foot care gave 
a history of injuries to both knees in service with 
reconstructive surgery on the left.  Orthopedically he had no 
fixed deformity but did have a leg length discrepancy (LLD) 
with the left leg approximately 1/4 inches shorter and was 
assessed with LLD secondary to old trauma and traumatic 
degenerative joint disease.  Also in December 2003 he was 
seen for complaints of generalized weakness with history 
significant for knee degenerative joint disease.  On 
examination his radial and apical pulses were regular and his 
posterior tibial and dorsalis pedis pulses were all palpable 
faint.  Muscle strength in all extremities were normal.  
There was no deformity, atrophy, stiffness, fracture, 
contracture, paralysis or amputation noted.  Other nursing 
notes from December 2003 revealed a history of knee 
degenerative disease, osteoarthritis and bilateral knee 
replacement.  The treatment records from December 2003 
through February 2003 mostly focus on cardiovascular 
complaints.  A February 2003 Doppler of the lower and upper 
extremities reveals no deep venous thrombosis found.  

The VA treatment records from 2004 to 2005 primarily address 
other major medical problems that are not pertinent to the 
issues on appeal but do continue to reflect the presence of 
degenerative joint disease.  Again the leg length discrepancy 
and a history of injuries to both knees are reported in a 
March 2004 diabetic foot care record.  Also in March 2004 he 
was noted to have both shoulders range of motion restricted 
to 110 degrees, but with no swelling and motor strength was 
equal.  The impression was degenerative joint disease of both 
shoulders treated with glucosamine.  In February 2005 his 
problem list included knee degenerative joint disease, but 
his only complaint offered regarded his right shoulder which 
had pain and limited motion.  No significant findings were 
shown on physical examination.  The impression included 
bursitis of the right shoulder and degenerative joint 
disease.  Plans were to refer him to orthopedics to evaluate 
his rotator cuff.  From March through April 2005 he was 
hospitalized for multiple major medical problems, and was 
noted to have knee problems related to military service.  
Generally on physical examinations he was noted to have 
palpable pulses and normal strength in all extremities, 
although he did have temporary weakness which later improved 
the same day in April 2005.  Again, there was no deformity, 
atrophy, stiffness, fracture, contracture, paralysis or 
amputation noted on musculoskeletal exam.  Also in April 2005 
he was noted to be diagnosed with bursitis of the right 
shoulder and started on a home exercise program.  Findings on 
musculoskeletal examination and examination of pulses and 
muscle strength were unchanged in August 2005.  A December 
2005 podiatry note addressed diabetic foot problems but did 
say the veteran was in extra depth shoes to accommodate 
acquired foot deformities as residual injuries to lower 
extremities in service.  

In March 2006 the veteran was seen by orthopedics for chief 
complaints of right shoulder pain, with the shoulder having 
bothered him for 4-6 months.  He did not recall any injuries 
to the shoulder and treated with Tylenol.  Physical 
examination showed 90 degrees forward flexion, 75 degrees 
abduction and 30 degrees internal rotation.  He had normal 
cuff strength.  He had positive tenderness to palpation over 
the acromioclavicle joint and positive on the following 
tests: cross body, Hawkins, Neers, Speeds and Yergasin's.  
Strength throughout rotator cuff muscles was normal.  He was 
neurovascularly intact in axillary, radial, median and ulnar 
distributions.  X-ray showed mild AC joint arthritis and mild 
arthritis of glenohumeral joint.  The assessment was elderly 
gentleman with impingement syndrome.  He was treated for this 
with injections and physical therapy through April 2006.  
Podiatry records from April 2006 and July 2006 again noted 
extra depth shoes for foot deformities, and residual injuries 
to the lower extremities in service.

The report of a September 2006 VA orthopedic examination 
noted the veteran to be an 80 year old individual who 
sustained gunshot and shrapnel wounds in his neck and both 
legs in 1944 in the Philippines during World War II.  Shortly 
thereafter he had surgery in each area with removal of 
shrapnel.  Since then he has had no specific problem with his 
neck, but has had intermittent pain and swelling in both 
knees especially with prolonged walking.  The claims file was 
reviewed.  Exam of both shoulders revealed no swelling, 
fluid, heat, erythema, tenderness, crepitus or laxity.  Both 
AC joints appeared intact. Range of motion of both shoulders 
showed 170 degrees at flexion and abduction, with 90 degrees 
external and internal rotation.  His knees revealed 3 well 
healed incisions on both knees.  There was a mild swelling 
and tenderness but no heat or erythema of the knees.  He had 
mild to moderate crepitus bilaterally on extension.  There 
was no subluxation, contracture, laxity or instability.  
McMurrays and Lachman's tests as well as anterior and 
posterior drawer signs were all negative for both knees.  
Both knees range of motion was 0 to 125 degrees.  Examination 
of both legs revealed an 8 inch well healed surgical incision 
medially.  There was no swelling, heat, erythema or 
tenderness.  Temperature, color and vasculature were normal.  
There was no evidence of bony or muscular or soft tissue 
damage.  He could arise and stand normally.  He did use a 
walker for distance.  His gait had a mild limp to the right 
and he could not heel-toe walk.  X-rays were ordered.  The 
diagnoses were gunshot wound to the cervical spine and both 
lower extremities, degenerative disc disease both knees and 
degenerative joint disease both knees.  He was also examined 
for his cervical disability and was diagnosed with 
degenerative disc disease of the cervical spine.  

The examiner opined that it was at least as likely as not 
that the veteran's knee problems are related to gunshot 
wounds received in service.  It was less likely than not that 
the knee problems were secondary to neck problems.  Regarding 
function, there was no evidence of weight loss, fevers, 
malaise or dizziness.  Flareups were daily of moderate 
severity and duration.  There was no additional loss of 
motion or functional impairment with flareups.  He used a 
walker for distance.  There were no braces and no discussion 
of surgery.  He was able to do activities of daily living.  
There were no prosthetics, ankylosis and his active and 
passive motions were identical.  There was no objective 
evidence of pain on motion.  There was no history of doctor 
prescribed bedrest within the past 12 months.  

The report of a September 2006 VA neurological examination 
included review of the claims file.  The head showed a 2.5 
inch scar on the forehead and the likelihood of a metal plate 
inserted frontally, replacing missing skull.  Cranial nerves 
II to XII were intact.  He had full extraocular movements and 
fields.  His discs were flat and sensation was intact to 
pinprick, vibration, proprioception, 2 point discrimination 
and double simultaneous stimulation.  Motor examination of 
both upper extremities was 5+, lower extremities were both 
3+.  There was no drift or tremor atrophy or fasciculation's.  
Deep tendon reflexes were 2+ and equal.  There was no 
Babinski.  Poster facet testing with finger to nose, heel to 
shin and rapid alternating movements were all slightly 
diminished.  His tandem gait was moderately unsteady and 
there was mild to moderate swaying on Romberg.  The diagnosis 
was weakness of the lower extremities secondary to cervical 
myelopathy.  The examiner opined that it is at least as 
likely that the veteran's lower extremity weakness is related 
to his cervical spine degenerative disc disease and that it 
was at least as likely that the cervical spine degenerative 
disc disease was related to the service-connected gunshot 
wound.  There was no specific weakness to muscle group 23 on 
today's examination.  He however had limited motion of the 
neck presumably secondary to degenerative disc disease.  
There was no sign of migraines, tics or choreiform activity.  

The report of a September 2006 VA scars examination noted 
scars on the forehead, left knee and right knee, all of which 
had healed well and had no symptoms.  The examiner asked the 
veteran's son who was his caretaker about which scars were 
from shrapnel or gunshot wounds.  The son referred to the 
forehead scar as the lone visible scar, the rest not being 
easily visible.  Physical examination noted the forehead scar 
to be 5 centimeters long and J shaped in the middle of the 
forehead and going down vertically.  The left knee joint had 
a group of scars with one which was 16 centimeters on the 
middle of the joint crossing the patella.  The second scar 
was 14 centimeters and was C-shaped.  The third scar was on 
the lateral aspect of the left knee and was 6 centimeters 
long..  The fourth scar was on the medial aspect of the knee 
joint, starting somewhere around the thigh, crossing the knee 
joint and going all the way onto the leg.  It was 28 
centimeters long.  The group of scars on the right knee 
included 3 vertical scars, measuring 23 centimeters long, 9 
centimeters long and 12 centimeters long respectively as well 
as an 18 centimeter C-shaped scar going across the knee 
joint.  All the scars were nontender, nonadherent, smooth, 
without ulceration, elevation or depression, no underlying 
tissue loss, no inflammation, and with coloration the same as 
the surrounding skin.  There was no disfigurement nor 
limitation of function from the scars.  The diagnosis was 
multiple scars on the forehead and left and right knee scars. 

X-rays taken in September 2006 in conjunction with the VA 
examinations for both shoulders revealed the bone and joint 
structures bilaterally appeared intact with no evidence of 
arthritic disease.  As reported in a study of the right 
shoulder obtained in March 2006 there was a small osteophyte 
off the axillary margin of the scapula.  There was at this 
time evidence of mottled lucenies within the proximal shaft 
of the right humerus which was not evident in the previous 
examination.  The possibility of metastatic disease or 
multiple myeloma merits consideration and a nuclear bone scan 
was suggested for further evaluation.  Cervical spine X-ray 
revealed well marked chronic disc degeneration at the C5-6 
level where there is mild spondylosis anteriorly.  Evidence 
of a median sternotomy was noted.  The rest of the findings 
showed satisfactory alignment with no evidence of fracture or 
destructive process.  The X-rays of the knees revealed for 
the left knee intact bone and joint structures without joint 
space narrowing, but with minimal spiking of the tibial 
spine, and faintly defined calcifications anterior to the 
distal femur likely representing calcifications within the 
quadriceps tendon.  There was also evidence of a 
suprapatellar joint effusion and surgical clips in the soft 
tissues postero-medially suggestive of prior venous 
stripping.  The right knee showed evidence of a total 
replacement of this joint.  The femoral and tibial prosthesis 
was satisfactorily seated and aligned.  There was partial 
surgical resection and central resection of the patella.  
There was no evidence of acute fracture or destructive 
processes.

An October 2007 addendum to the VA examination report 
regarding both shoulders range of motion of both shoulders 
was essentially normal for this 80 year old patient.  There 
was no disability of either shoulder on orthopedic 
examination or X-ray findings.  It was less likely than not 
that his shoulder problems were related to service.  

Based on a review of the evidence, the Board finds that the 
evidence is in equipoise and that service connection is 
warranted for a bilateral knee disorder.  Of note, the 
examiner from the most recent VA orthopedic examination of 
September 2006, after reviewing the claims file and examining 
the veteran, provided an opinion linking his knee disorders 
to service, specifically the gunshot wound incident resulting 
in the neck injury.  An August 1998 VA examination report was 
likewise suggestive of service connection for the bilateral 
knee disability, although the opinion itself was somewhat 
unclear.  While the service treatment records do not document 
treatment for an injury to the knees inservice, the veteran 
is noted to have served in combat, with records not only 
showing he was wounded in the neck by shrapnel, but also 
reflect that the veteran had jumped off a 20 foot cliff 
during combat, which could have resulted in trauma to the 
knees, even if not documented at the time.  While the 
negative evidence in this case suggests that his knee 
disabilities are due to a motor vehicle accident after 
service in May 1946, the records from this incident likewise 
appear in equipoise as to whether there was an old injury 
present in the X-ray of the knees taken at the time of this 
accident.  If this X-ray did in fact show an old injury, this 
further supports a conclusion that the veteran did sustain 
knee injuries while serving in combat.  The veteran himself 
is not shown to be able to provide a clear history of the 
etiology of his knee problems due to severe memory 
impairment.  However as again noted, the opinion from the VA 
examiner linking a bilateral knee disability to service is 
based in part on review of the claims file and must be deemed 
competent.  

Resolving all reasonable doubt in favor of the veteran, the 
evidence supports a grant of service connection for a 
bilateral knee disorder.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

In regards to the claims for service connection for a 
bilateral shoulder disorder and for a bilateral leg disorder 
other than the knees, the Board finds that the preponderance 
of the evidence is against these claims.  The same examiner 
who provided an opinion linking the veteran's knee disorders 
to service also determined that there is no disorder of the 
shoulders related to service in an October 2007 addendum to 
the VA examination.  In this report, the examiner determined 
that the veteran's shoulders are normal for an individual who 
is the veteran's age and that no shoulder disability exists.

In regards to residuals of gunshot wounds to the legs, the 
preponderance of the evidence reveals no such disability.  
The only disability involving the legs (other than the knees) 
as shown on the most recent VA examination of September 2006, 
as well as in earlier records and examination reports, are 
shown to be weakness due to neurological manifestations from 
the cervical spine disability, for which service-connection 
is now in effect.  Likewise, aside from the bilateral knee 
disorder which is now also service-connected, there is no 
other disability shown in the legs.  There is no muscle 
injury or scarring in the legs aside from the scars of the 
knees, and thus there is no evidence of a residual gunshot 
wound disability in the legs.  

Additionally there is no competent evidence of degenerative 
arthritis affecting the shoulders or legs (other than the 
knees) having manifested within one year of discharge from 
service.  

The veteran has submitted his own contentions and lay 
evidence regarding the etiology of his claimed disorders on 
appeal.  In the absence of evidence demonstrating that the 
veteran has the requisite training to proffer medical 
opinions, the contentions made by him and other lay witnesses 
are no more than unsubstantiated conjecture and are of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

As the preponderance of the evidence is against service 
connection for disorders of the shoulders and legs as 
residuals to a gunshot/fragment wound, reasonable doubt does 
not apply in this case.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a bilateral knee disorder is granted.

Service connection for residuals of gunshot or shrapnel 
wounds to the shoulders and legs is denied.



REMAND

Regarding the remaining issue of entitlement to a rating in 
excess of 30 percent disabling for residuals of gunshot 
wounds to the neck, involving muscle group XXIII, the Board 
finds that the AOJ has failed to properly adjudicate or 
provide proper duty to assist notification of this particular 
issue.  

In its remand of February 2005 which directed certain 
development be conducted in regards to this issue, the Board 
ordered that the AOJ, in readjudicating this increased rating 
claim, discuss all pertinent regulations and in particular 
provide notices about the information and evidence not of 
record that is necessary to substantiate his claim for an 
increased evaluation for his service-connected residuals of 
gunshot wounds to the neck, involving muscle group XXIII, 
including the separate, compensable evaluation of other 
orthopedic, muscle, and neurological manifestations that are 
not impermissible under 38 C.F.R. § 4.14, and an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
Thereafter, the notices sent by the AOJ in March 2005 and 
June 2005, while discussing the evidence needed to establish 
an increased rating, failed to address the evidence needed to 
establish consideration of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  

The Board also directed the RO in readjudicating this claim 
for an increased evaluation for the residuals of gunshot 
wounds to the neck, involving muscle group XXIII, to include 
consideration of the Court's decisions in Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) which held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition, and DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995) (holding that remand is required where VA 
examination did not indicate consideration of factors cited 
in 38 C.F.R. §§ 4.40, 4.45, 4.59), and the applicability of 
38 C.F.R. 
§ 3.321(b)(1).  Although extraschedular consideration under 
38 C.F.R. § 3.321(b)(1) was addressed in the original 
statement of the case dated back in July 1999, it was not 
subsequently addressed in the most recent supplemental 
statement of the case (SSOC) of January 2008.  

This was the only adjudication of this issue following the 
Board's February 2005 remand which specifically ordered 
consideration of 38 C.F.R. § 3.321 as well as the above cited 
Court decisions on readjudication.  The January 2008 SSOC in 
fact failed to discuss any pertinent regulations and failed 
to consider whether separate ratings could be warranted for 
any neurological manifestations shown.  The Board notes that 
the neurological evaluation of September 2006 VA examination 
does include a finding of lower extremity weakness found to 
be associated with the cervical spine gunshot wound.  However 
this was not addressed in the SSOC.  

The Court held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As the most recent VA examination is dated in September 2005 
and in light of the further development that is needed, the 
Board finds that another VA examination should be scheduled 
to address the severity of the veteran's claimed 
disabilities.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date if an increased rating is granted on appeal.

In addition, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AOJ for the following 
development:

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) the 
information and evidence not of record 
needed to establish an effective date, if 
an increased rating is granted on appeal, 
as outlined by the Court in Dingess, 
supra, (2) that he can submit medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (3) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (4) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue of entitlement to an 
extraschedular evaluation in accordance 
with 38 C.F.R. § 3.321(b)(1) (2008), in 
addition to the issues of entitlement to 
an increased rating for his service-
connected residuals of gunshot wounds to 
the neck, involving muscle group XXIII, 
including the separate, compensable 
evaluation of other orthopedic, muscle, 
and neurological manifestations that are 
not impermissible under 38 C.F.R. § 4.14 
(2008).

2.  The AOJ should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
service-connected residuals of gunshot 
wounds to the neck from 2006 to the 
present.  The RO should procure duly 
executed authorization for the release of 
private medical records.

3.  Thereafter, the AOJ should schedule 
the veteran for a VA orthopedic, scars 
and neurological examination, by the 
appropriate specialist(s), to determine 
the nature and extent of his service-
connected residuals of injury to muscle 
group XXIII.  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination.  Any indicated special 
studies should be conducted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The extent of arthritis shown 
by X-rays and the active and passive 
range of motion of the cervical spine in 
degrees should be reported.  The examiner 
also should comment on the functional 
limitations caused by the veteran's 
service-connected cervical spine 
disability, including the presence of 
limitation of motion, limitation of 
motion due to pain, weakness, atrophy, 
incoordination, excess fatigability, 
deformity, or other functional 
impairment, pursuant to DeLuca v. Brown, 
8 Vet. App. 202 (1995).

It is requested that the examiner(s) 
address the following:

(a) On scars examination, the examination 
report should consider all findings 
necessary to evaluate the scarring under 
both the former and current regulations 
pertaining to skin disorders.  The 
results proffered by the examiner must 
reference review of the pertinent records 
in the claims folders.

(b) On neurological examination, the 
examiner should identify any and all 
neurological pathology and identify each 
nerve that is affected and state which 
symptoms and neuropathy are due to or 
affected by the residuals of service-
connected gunshot wounds to the neck, 
including but not limited to muscle group 
XXIII.  In accordance with the VA 
criteria for neurological disorder, the 
examiner should discuss the severity of 
residual neurological deficits affecting 
both legs, now attributed as a direct 
residual of the gunshot wound to the neck 
as well as any other neurological 
manifestations found that may be 
attributed to the gunshot wound to the 
neck.

(c) On orthopedic examination, the 
examiner should identify any and all 
muscles affected by the gunshot wound to 
the neck, and discuss the extent of the 
current impairment to any muscle so 
damaged in accordance with the pertinent 
regulations pertaining to muscle injury 
disorders.  The examiner should identify 
all bony structures affected by the 
gunshot wound to the neck and identify 
the current extent of impairment to any 
bony structures so damaged.

4.  Following completion of the above 
actions, the AOJ should review the 
veteran's claims and determine whether an 
increased rating is warranted involving 
injury residuals of muscle group XXIII.  
The AOJ is reminded that in evaluating 
the issue it must take into consideration 
the appropriateness of separate ratings 
for separate manifestations under 
Esteban, supra, and functional loss under 
DeLuca, supra.  Furthermore, 
consideration of referring the issue for 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2008) must be documented 
on readjudication.  If any determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case that 
contains any additional evidence, 
citations of applicable laws and 
regulations not previously provided, and 
the reasons and bases for the decision.  
The veteran and his representative should 
be given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of the claim(s).  38 C.F.R. 
§ 3.655 (2008).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


